DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 01/14/2022.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/14/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of A processor-implemented method is disclosed. The method includes: obtaining a plurality of location data points associated with the user device, each location data point including geographic coordinates; storing, in a database, the plurality of location data points; obtaining a first set of geohashes corresponding to the plurality of location data points, each location data point mapping to one of the geohashes of the first set; determining, for each geohash in the first set, a representative geographic location based on stored geographic coordinates of location data points which map to the geohash; identifying a plurality of location clusters based on performing clustering using the geohashes of the first set; and determining normalized cluster locations associated with the plurality of location clusters based on the representative geographic locations associated with the geohashes of the first set.

	Independent claims 1, and 11, recite the uniquely distinct features of “identifying a plurality of location clusters based on by performing clustering based on string comparison using the geohashes of the first set; and determining normalized cluster locations associated with the plurality of location clusters based on the representative geographic locations associated with the geohashes of the first set; receiving, via the user device, a request to access a first remote resource; determining that a current location of the user device is within a predefined threshold distance from a first one of the normalized cluster locations; and in response to determining that the current location of the user device is within the predefined threshold distance from the first normalized cluster location, granting, to the user device, access to the first remote resource.


The closest prior art, ( Burcham US 10/694321), determining presence of mobile communication devices at points-of-interest. The method comprises analyzing location data of a mobile communication device by a clustering application executing on a computer system, determining clusters of the location data by the clustering application, determining cluster centroids by the clustering application, determining a plurality of routes traveled by the device by a routing application based on the centroids, analyzing the centroids and the routes by a patterning application, determining a pattern of association between the centroids and the routes by the patterning application, observing a previously determined pattern of centroids by the patterning application, and based on observing the previously determined pattern of centroids, determining a route traveled by the device by the patterning application, whereby an instance of determining the route traveled by the device by the routing application is avoided.

The closest prior art, ( Kecskemeti et al US 2018/0113881) discloses  determining geographic clusters of geographical content may include computation of a first evaluation metric. The first evaluation metric may be descriptive of a distribution of geo-location points within a cluster of a plurality of geographic clusters. A second evaluation metric may also be computed that is descriptive of coherence of the plurality of geographic clusters. Geo-location points of the geographical content may be clustered based, at least in part on the first and second evaluation metrics.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 11. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496